1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 09-CR-00438WBS
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) PRETRIAL RELEASE
13
           v.                          ) SUPERVISION;
14                                     ) FINDINGS AND
                                       ) ORDER
15
     KAREN LEE                    )
16                                     )
                      Defendants.      )
17   __________________________________) Judge: Hon. Carolyn K. Delaney
18

19
                                          STIPULATION

20          Upon the request of defense counsel and with no objection from Pretrial Services

21   or the government, it is hereby stipulated that the pretrial release conditions be modified
22
     to remove the electronic monitoring condition. Ms. Lee has been on electronic monitoring
23

24
     for over a year with no violations. She has been in full compliance. All other conditions

25   of pretrial release are to remain in force and effect, including that Ms. Lee continue to
26
     reside with her parents and not absent herself from the residence for more than 24 hours.
27
     Amended conditions of release are filed in conjunction with this stipulation.
28




                                                 -1-
1    IT IS SO STIPULATED.
2

3    Dated: February 13, 2020        Respectfully submitted,
4

5                                    /s/ Kelly Babineau
                                     KELLY BABINEAU
6
                                     Attorney for Karen Lee
7

8
     Dated: February 13, 2020        /s/ Heiko Coppola
9                                    HEIKO COPPOLA
                                     Assistant U.S. Attorney
10

11
     Dated: February 13, 2020        /s/ Renee Basurto
12                                   RENEE BASURTO
13
                                     U.S. Pretrial Release Officer

14

15                                 ORDER
16

17         IT IS SO FOUND AND ORDERED
18

19   Dated: February 13, 2020
                                        _____________________________________
20
                                        CAROLYN K. DELANEY
21                                      UNITED STATES MAGISTRATE JUDGE

22

23                              _______________________________
24

25

26

27

28




                                      -2-
